 



Exhibit 10.21
DemandTec, Inc.
1 Circle Star Way, Suite 200
San Carlos, CA 94070
tel (650) 226 4600
fax (650) 556 1190
www.demandtec.com
November 9, 2007
Mr. Ron Baker
7448 E. Thorn Tree Drive
Scottsdale, AZ 85266

         
Re:
  DemandTec, Inc. Board of Directors
 
   

Dear Ron:
     DemandTec, Inc. (“DemandTec”) is pleased to invite you to join the
DemandTec Board of Directors (the “Board”), contingent and effective upon your
election to such position by the Board at its next regularly scheduled meeting.
     As a member of the Board, you would be eligible to receive compensation in
accordance with DemandTec’s compensation program for non-employee directors (the
“Compensation Policy”). It is expressly understood that such compensation would
be provided solely for services rendered by you as a member of the Board.
     Under the Compensation Policy, non-employee directors currently receive an
annual cash retainer of $25,000 and, if applicable, an additional $10,000 annual
retainer for membership on the Board’s audit committee. Further, upon joining
the Board you would be eligible to receive, upon approval of the Board’s
compensation committee, (i) an option to purchase 20,000 shares of DemandTec
common stock (“Common Stock”), which would vest and become exercisable as to 25%
of the shares thereunder after one year of your continuous service on the Board,
and thereafter in equal monthly installments over the next 36 months of
continuous service, and (ii) an additional option to purchase 5,625 shares of
Common Stock (the “Annual Grant”) which would vest and become exercisable on the
date of DemandTec’s 2008 annual meeting of stockholders. The number of shares
subject to the Annual Grant represents the current 7,500 share continuing
director annual grant provided to non-employee directors, prorated for your
length of service prior to the 2008 annual meeting of stockholders (based on a
December 2007 Board election date and an expected September 2008 annual meeting
date).
     It is anticipated that continuing non-employee directors will receive
additional annual option grants on the date of each successive annual meeting of
stockholders, with the number of shares subject to each such option to be
determined by the Board’s compensation committee.

 



--------------------------------------------------------------------------------



 



     The exercise price of all options described in this letter will be equal to
the closing price of DemandTec’s common stock on the date of grant by the
compensation committee. Further, each option described in this letter would vest
and become exercisable as to 100% of all then-unvested shares thereunder upon a
Change in Control of DemandTec (as defined in the option agreement memorializing
each option) and a termination of your service in connection therewith.
     DemandTec will reimburse reasonable travel and other business expenses in
connection with your duties as a Board member in accordance with DemandTec’s
generally applicable policies.
     Nothing in this letter should be construed to limit the requirement that
your appointment to the Board be subject to the approval of the Board in its
sole discretion, or to interfere with or otherwise restrict in any way the
rights of DemandTec’s stockholders to remove any individual from the Board at
any time in accordance with DemandTec’s certificate of incorporation and the
provisions of applicable law.
     We hope that the foregoing terms are acceptable to you. Please feel free to
contact me directly at 650-226-4695 with any questions you may have.

            Very Truly Yours,
      /s/ Michael J. McAdam             Michael J. McAdam
General Counsel     

 